SHREVEPORT

                                 OFFICIAL^       HESS   t^.     ^%
                                 STATE 6th
                                 penalt/for" !                              $ 00.406
                                 private use                  0002003152     APR 15      2015
308, CAPITOL STATION                                          MAILED FROM.ZIP.CODE 73 7.01

TN, TEXAS 78711




                           RE: WR-82,357-0/L_ . _ ry

                       ^>-*Biii& fi i _n rvr-Trfirn^

                                                              s&fe              AN'IC.




                               """-7-tBO